Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated March 16, 2022 are acknowledged.  

New Claims
It is noted that in the below Examiner’s Amendment, claims 28-37 have been added as new claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kari Bartingale on July 7, 2022.
The application has been amended as follows: 
Amend Claim 1 as follows:  
A system comprising:
	at least one imaging device that captures a pre-wash image of articles to be cleaned by an associated cleaning process in a wash chamber of a cleaning machine;
	at least one processor and a storage device comprising instructions that when executed by the at least one processor cause the at least one processor to:
	analyze the pre-wash image to classify the articles as belonging to one of a plurality of article types;
	analyze the pre-wash image to assign one of a plurality of rack volumes corresponding to a relative fullness of a rack on which the articles are supported in the wash chamber; and 
	determine one or more parameters for the associated cleaning process based on the classified article types and the assigned rack volume;
	receive sump temperature information at one or more times during execution of the cleaning process;
	determine an amount of heat energy transferred to the articles during execution of the cleaning process based on the received sump temperature information, the classified article type, and the assigned rack volume;
	in response to determining that the amount of heat energy transferred to the articles during execution of the cleaning process does satisfy a sanitization threshold, determine a first rinse cycle duration;
	in response to determining that the amount of heat energy transferred to the articles during execution of the cleaning process does not satisfy [[a]] the sanitization threshold, determine an extended rinse cycle duration; and
	control execution of a rinse cycle based on the first rinse cycle duration or an extended rinse cycle based on the extended rinse cycle duration.

Amend claim 4 as follows: 
The system of claim 1 wherein the at least one imaging device further captures a post-wash image of the articles after completion of a wash process of the associated cleaning process, and wherein the storage device further comprises instructions executable by the at least one processor to:
	analyze the post-wash image to determine an amount of soil remaining on the articles after completion of the wash process;
	determine an extended wash cycle time for the associated cleaning process based on the amount of soil remaining; and
	initiate execution of an extended wash cycle by the cleaning machine having a wash cycle duration corresponding to the extended wash cycle time.
Cancel claims 20-27.
Add new claim 28 as follows:  
A method comprising:
analyzing, by one or more processors, a pre-wash image of articles to be cleaned by an associated cleaning process in a wash chamber of a cleaning machine to classify the articles as belonging to one of a plurality of article types;
	analyzing, by the one or more processors, the pre-wash image to assign one of a plurality of rack volumes corresponding to a relative fullness of a rack on which the articles are supported in the wash chamber; and
	determining, by the one or more processors, one or more parameters for the associated cleaning process based on the classified article types and the assigned rack volume;
	receiving, by the one or more processors, sump temperature information at one or more times during execution of the cleaning process; and
	determining, by the one or more processors, an amount of heat energy transferred to the articles during execution of the cleaning process based on the received sump temperature information, the classified article type, and the assigned rack volume,
	in response to determining, by the one or more processors, that the amount of heat energy transferred to the articles during execution of the cleaning process does satisfy a sanitization threshold, determining, by the one or more processors, a first rinse cycle duration;
	in response to determining, by the one or more processors, that the amount of heat energy transferred to the articles during execution of the cleaning process does not satisfy the sanitization threshold, determining, by the one or more processors, an extended rinse cycle duration; and
	controlling, by the one or more processors, execution of a first rinse cycle based on the first rinse cycle duration or an extended rinse cycle based on the extended rinse cycle duration.
11.	Add new claim 29 as follows:  
	The method of claim 28 wherein the cleaning machine is an automated dishmachine and the plurality of article types includes a dishware type, a glassware type, a silverware type, a pots/pans type, and a mixed wares type.
12.	Add new claim 30 as follows:  The method of claim 28 wherein the one or more parameters for the associated cleaning process includes at least one of a wash cycle duration and a rinse cycle duration.
13.	Add new claim 31 as follows:  The method of claim 28 further comprising:
	analyzing a post-wash image of the articles after completion of a wash process of the associated cleaning process to determine an amount of soil remaining on the articles after completion of the wash process;
	determining an extended wash cycle time for the associated cleaning process based on the amount of soil remaining; and
	initiating execution of an extended wash cycle by the cleaning machine having a wash cycle duration corresponding to the extended wash cycle time.
14.	Add new claim 32 as follows:  The method of claim 31 further comprising:
	determining an extended rinse cycle time for the associated cleaning process based on the amount of soil remaining; and
	initiating execution of the extended wash cycle by the cleaning machine having a wash cycle duration corresponding to the extended wash cycle time and a rinse cycle duration corresponding to the extended rinse cycle time.
15.	Add new claim 33 as follows:  The method of claim 28 further comprising initiating a wash cycle of the cleaning machine having a wash cycle duration setting based on the classified one of the plurality of article types and the assigned rack volume.	
16.	Add new claim 34 as follows:  The method of claim 28 further comprising storing one or more characteristic sump temperature variations, each characteristic sump temperature variation corresponding to a different one of a plurality of ware materials.
17.	Add new claim 35 as follows:  The method of claim 34 further comprising:
	receiving sump temperature information throughout a specified portion of the cleaning process;
	comparing the received sump temperature information with the one or more stored characteristic sump temperature variations;
	identifying a corresponding one of the plurality of ware materials based on the comparison; and
	determining the one or more wash cycle parameters based on the identified one of the plurality of ware materials.
18.	Add new claim 36 as follows:  The method of claim 28 further comprising: 
	analyzing a post-wash image of the articles to determine whether the articles are represented in one or more images associated with a previous cleaning process.
19.	Add new claim 37 as follows:  A non-transitory computer-readable storage medium comprising instructions that when executed by one or more processors cause the one or more processors to perform the method of claim 28. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1, 28, and 37, which are the independent claims.
With regard to claim 1, the most relevant prior art is U.S. 2020/0397216 by Fawaz, which was discussed in the Non-Final Rejection dated December 16, 2021.  Fawaz fails to teach at least one processor is caused to receive sump temperature information at one or more times during execution of the cleaning process and determiner an amount of heat energy transferred to the articles during execution of the cleaning process based on the received sump temperature information, the recited classified article type, and the recited assigned rack volume.  The reviewed prior art does not provide motivation to modify the apparatus of Fawaz to arrive at the apparatus recited by claim 1 without the use of impermissible hindsight. 
With regard to claim 28, the most relevant prior art is U.S. 2020/0397216 by Fawaz, which was discussed in the Non-Final Rejection dated December 16, 2021.  Fawaz fails to teach receiving, by the recited one or more processors, sump temperature information at one or more times during execution of the recited cleaning process and determining, by the one or more processors, an amount of heat energy transferred to the articles during execution of the cleaning process based on the received sump temperature information, the recited classified article type, and the recited assigned rack volume.  The reviewed prior art does not provide motivation to modify the apparatus of Fawaz to arrive at the apparatus recited by claim 28 without the use of impermissible hindsight.  
With regard to claim 37, the most relevant prior art is U.S. 2020/0397216 by Fawaz, which was discussed in the Non-Final Rejection dated December 16, 2021.  Claim 37 recites that the recited instructions cause the allowable method of claim 28 to be executed, and therefore, the non-transitory computer-readable storage medium comprising those instructions is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 7, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714